UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4367



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MICHAEL EDWARD WOODS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-04-174-WLO)


Submitted:   February 10, 2006             Decided:   March 6, 2006


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James D. Cowan, Jr., SMITH MOORE L.L.P., Greensboro, North
Carolina; Elizabeth Brooks Scherer, SMITH MOORE L.L.P., Raleigh,
North Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Angela H. Miller, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            A jury convicted Michael Edward Woods of bank robbery, in

violation of 18 U.S.C. § 2113(a) (2000), armed bank robbery, in

violation    of    18    U.S.C.   §     2113(d)    (2000),    and      brandishing     a

short-barreled shotgun during a crime of violence, in violation of

18 U.S.C.A. § 924(c)(1) (West 2000 & Supp. 2005).                      He appeals his

convictions and 320-month sentence, asserting that the district

court   erred     by    denying   his    motion     for   judgment      of    acquittal

pursuant    to    Fed.    R.   Crim.    P.   29,    and   that    his    sentence     is

unreasonable.      We affirm.

            Woods contends that the evidence did not support his

convictions because the evidence failed to conclusively identify

him as the robber.         We review de novo the district court’s denial

of a Rule 29 motion.           United States v. Alerre, 430 F.3d 681, 693

(4th Cir. 2005).         Where, as here, the motion was based on a claim

of   insufficient        evidence,     “[t]he     verdict    of    a   jury    must   be

sustained if there is substantial evidence, taking the view most

favorable to the Government, to support it.”                      Glasser v. United

States, 315 U.S. 60, 80 (1942).                    We have reviewed the trial

testimony in the joint appendix and are convinced that the evidence

was sufficient to convict Woods.                 See United States v. Sun, 278

F.3d 302, 313 (4th Cir. 2002) (“[W]e do not review the credibility

of the witnesses and assume the jury resolved all contradictions in

the testimony in favor of the government.”); United States v. Redd,


                                         - 2 -
161 F.3d 793, 797 (4th Cir. 1998) (finding eyewitness testimony

sufficient to support conviction if witnesses deemed credible by

fact finder).

            Woods also asserts on appeal that, in light of United

States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005), the district

court erred by designating him as a career offender and that his

sentence is unreasonable.             Although the Sentencing Guidelines are

no longer mandatory, Booker makes clear that a sentencing court

“must consult [the] Guidelines and take them into account when

sentencing.”      543 U.S. at __, 125 S. Ct. at 767 (Breyer, J.,

opinion of the Court).             The court should consider this sentencing

range   along    with    the       other   factors   described   in    18    U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2005), and then impose a sentence.                    If

a   court   imposes     a    sentence      outside   the   guideline     range,   the

district court must state its reasons for doing so.                      See United

States v. Green,            F.3d     ,     , 2006 WL 267217, at *4-*5 (4th Cir.

Jan. 6, 2006) (No. 05-4270) (citing United States v. Hughes, 401

F.3d 540, 546 (4th Cir. 2005)).               The sentence must be “within the

statutorily prescribed range and . . . reasonable.”                    Hughes, 401

F.3d at 546-47 (citations omitted); see Green,                   F.3d at       , 2006

WL 267317, at *5-*6 (discussing standards for determining whether

sentence is reasonable).

            In   sentencing          Woods,    the   district    court      correctly

concluded that his North Carolina common law robbery conviction


                                           - 3 -
qualified as a crime of violence for purposes of designating him as

a career offender. See U.S. Sentencing Guidelines Manual §§ 4B1.1,

4B1.2(a) & cmt. n.1 (2004). The court then properly calculated the

advisory Sentencing Guideline range, considered the factors in

§ 3553(a), and explained its reasons for sentencing Woods below the

advisory Sentencing Guideline range. We conclude that the sentence

is reasonable.

           Accordingly, we affirm Woods’ convictions and sentence.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                  AFFIRMED




                                  - 4 -